



 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AGREEMENT, effective as of June 17, 2002 (the “Effective Date”), which
amends and restates that certain Employment Agreement dated January 1, 2002 (the
“Employment Agreement”) by and between The Exchange Bank, an Ohio
state-chartered bank with its principal office located in Luckey, Ohio (“Bank”)
and a wholly-owned subsidiary of Exchange Bancshares, Inc., a holding company
organized under the laws of the State of Ohio and registered under the Bank
Holding Company Act of 1956 (“Holding Company”), and Thomas J. Elder, a resident
of Ohio (“Employee”).

W I T N E S S E T H:

WHEREAS, Bank is an Ohio state-chartered bank duly organized and validly
existing under the laws of the State of Ohio and engages in banking activities
as a wholly owned subsidiary of Holding Company;

WHEREAS, Employee has knowledge, experience and expertise in the area of
business of Bank, and Bank wishes to obtain the benefits of Employee’s
knowledge, experience and expertise;

WHEREAS, Bank desires to employ Employee on the terms and subject to the
conditions set forth herein and subject to determinations of safety, soundness
and fairness of Bank’s regulatory entities, and Employee is willing to accept
employment on such terms and conditions; and

WHEREAS, Bank and Employee entered into the Employment Agreement and Bank and
Employee now desire to amend and restate the Employment Agreement.  This
Agreement shall supercede in its entirety the Employment Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

1.

Employment.

1.1

Position.  On the terms and subject to the conditions set forth in this
Agreement, Bank shall employ Employee to serve as President and Chief Executive
Officer of the Bank.  Employee shall perform all duties commensurate with such
positions and shall serve at the pleasure and direction of the Board of
Directors of the Bank (the “Board”).  Employee shall also serve as a director of
both the Bank and Holding Company during the term of this Agreement and shall
perform all duties and receive all benefits commensurate with such position.

1.2

Board Reporting & Job Description. Employee is to exercise such authority and
perform such duties as are commensurate with the authority of the positions as
detailed in a written job description attached hereto as Exhibit 1.2 and will
report directly to the Board.  Such services shall be performed in the same
metropolitan area where the Bank or Holding Company has offices, or at such
other location as the Bank or Holding Company may reasonably require; provided
that the Employee shall not be required to relocate to a location which the
Employee determines is unreasonable in light of the employee’s personal or
family circumstances.

2.

Compensation.

2.1

Base Salary.  As consideration for Employee’s services as an employee hereunder,
Bank agrees to pay Employee, and Employee agrees to accept, an annual base
salary of $85,000 (“Base Salary”) with increases as the Board of Directors, in
its discretion, may make at any time and from time to time.  The Base Salary, as
so determined, shall be payable in equal bi-weekly installments.  It is further
understood and agreed that during the term of Employee’s status as an employee,
Employee shall be subject to the withholding of taxes as required by law. During
the term of employment contemplated by this Agreement, the Employee shall
receive employee benefits (including, but not limited to, medical/dental
insurance, disability insurance, life insurance, retirement plans, vacations,
and holidays) on the same basis as other employees and other perquisites
(including expense reimbursement, automobile, etc) as determined by the Board.

2.2

Bonus.  Employee may be eligible to receive an annual bonus in an amount to be
determined by the Board from time to time.  The Bonus shall be paid to Employee
within ninety (90) days after the end of the period during which the Bonus is
earned.

2.3

Benefits.  Employee shall be entitled to participate in any insurance or other
benefit plans now or hereafter provided or made available to employees of Bank
generally; provided, however that nothing contained in this Agreement shall
require Bank to establish, maintain or continue any such benefits already in
existence or hereafter adopted for employees of Bank.  

2.4

Vacation.  Employee shall be entitled to annual vacation and leave time of four
weeks at full pay.  Unused vacation time shall be treated pursuant to Bank
policy.

2.5

Salary Continuation.  Employee shall be entitled to participate in a salary
continuation plan pursuant to Bank policy.

3.

Term and Termination.

3.1

Term.  Employee shall be employed for an initial term commencing on the
Effective Date hereof, and ending on December 31, 2005, unless sooner terminated
in accordance with the provisions of this Agreement.  

3.2

Termination.

(a)

Death or Disability.  If Employee dies or becomes disabled to the extent that
Employee cannot perform his duties under this Agreement for a period of more
than ninety (90) consecutive days (the “Disability Period”), this Agreement
shall cease and terminate on the date of Employee’s death or conclusion of the
Disability Period, as applicable, and Employee shall be entitled to receive any
Base Salary and benefits earned through Employee’s date of death or disability.

(b)

Retirement.  Upon Employee’s retirement from the Bank at such time as is normal
and expected for employee retirement from the Bank, this Agreement shall cease
and terminate as of the date of retirement, and Employee shall be entitled to
receive only Base Salary and benefits earned through the date of retirement.

(c)

Termination for Cause.  If this Agreement is terminated by Bank for Cause (as
defined herein), this Agreement shall cease and terminate as of the date of
termination of Employee.  “Cause” shall be defined as (i) commission of a
willful act of dishonesty in the course of Employee’s duties hereunder;  (ii)
conviction by a court of competent jurisdiction of a crime constituting a felony
or conviction with respect to any act involving fraud or dishonesty; (iii)
Employee’s continued, habitual intoxication or performance under the influence
of controlled substances during working hours, after Bank shall have provided
written notice to Employee and given Employee ten (10) days within which to
commence rehabilitation with respect thereto, and Employee shall have failed to
promptly commence and diligently continue such rehabilitation; (iv) frequent or
extended, and unjustifiable (not as a result of incapacity or disability)
absenteeism which shall not have been cured within thirty (30) days after Bank
shall have advised Employee in writing of its intention to terminate Employee’s
employment in accordance with the provisions of this subsection in the event
such condition shall not have been cured; or (v) Employee’s willful and
continued personal misconduct, action, inaction, inability or refusal to perform
the duties and responsibilities described in this Agreement and any Exhibits
hereto, if (A) Bank shall have given Employee prior written notice of the reason
therefor and (B) a period of thirty (30) days following receipt by Employee of
such notice shall have lapsed and the matters which constitute or give rise to
such Cause shall not have been cured or eliminated by Employee; provided,
however, that if such matters are of a nature that same cannot be cured or
eliminated within such thirty (30) day period, such period shall be extended for
so long as Employee shall be endeavoring diligently and in good faith to cure or
eliminate such matters.

3.3

Termination Without Cause.  Bank may terminate Employee’s employment at any time
without Cause, by giving thirty (30) days advance notice in writing to Employee.

3.4

Employee’s Rights Upon Termination.  In the event that this Agreement is
terminated by Bank for Cause, Employee shall receive all Base Salary and
benefits earned through Employee’s final day of employment.  In the event that
this Agreement is terminated by Bank without Cause, Employee shall receive all
Base Salary and benefits earned through Employee’s final day of employment, as
well as a severance payment equal to one (1) times Employee’s current annual
Base Salary.  Any earned but unpaid Base Salary and benefits, as well as the
severance payment shall be paid to Employee within thirty (30) days of
Employee’s final day of employment.  Upon termination for any reason, Employee
shall be required to deliver to Bank and Holding Company any Bank or Holding
Company assets.  Employee’s rights upon termination shall be subject to
determinations of safety, soundness and fairness of any and all of the Bank’s or
Holding Company’s regulatory entities.

4.

Change in Control.

4.1

Change in Control.  Upon the occurrence of a Change in Control and for a period
of 120 days thereafter, or in the event that during the 120 days prior to a
Change in Control, Employee’s employment is involuntarily terminated by the Bank
for any reason other than Cause, the Bank shall provide Change in Control
benefits to Employee as set forth below.  A “Change in Control” for the purposes
of this Agreement shall mean (i) the consolidation, merger or other business
combination of the Bank or Holding Company wherein the Bank or the Holding
Company is not the surviving entity, or (ii) the transfer of all or
substantially all of the assets of the Bank or the Holding Company to a third
party.

4.2

Change in Control Benefits.    The Change in Control benefits that Employee may
be entitled to receive in accordance with the provisions hereof are as follows:

(a)

Employee shall receive a cash payment equal to 2.99 times Employee’s annual Base
Salary determined as of the effective date of the Change in Control.  This
amount shall be paid to Employee in monthly installments or on such other
schedule as the Bank shall elect.

(b)

The Bank shall provide to Employee continued coverage for one (1) year under a
health plan with benefits the same or similar to those Employee had with Bank or
Holding Company prior to the Change in Control.

4.3

Tax Obligations. In the event that any payment or other benefit which Employee
receives from Bank (either under this Agreement or otherwise) constitutes an
“excess parachute payment” as defined for the purposes of Section 280G(b)(1) of
the Internal Revenue Code of 1986, as amended (the “Code”), then Employee shall
receive an additional cash payment (the “Gross-up Payment”) from Bank.  The
amount of such Gross-up Payment shall be equal to the total amount of additional
tax obligations imposed upon Employee as the result of any excess parachute
payment.  For this purpose, such tax obligations shall include, without
limitation, the amount of any excise tax imposed by Section 4999 of the Code and
any Federal, state and local income taxes attributable to the Gross-up Payment,
but shall not include Federal, state or local income tax on amounts paid
hereunder other than the Gross-up Payment.

4.4

Mitigation of Benefits.  Employee shall not be required to mitigate the amount
of any paid Change in Control Benefit by seeking other employment or otherwise,
nor shall the amount of any Change in Control Benefit be reduced by any
compensation earned by Employee as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by
Employee to Bank or Holding Company or for any other reason.

5.

Confidential Information and Property of Bank.

5.1

Confidential Information.  Employee acknowledges and agrees that in connection
with his employment by Bank, Employee will have access to certain confidential
and proprietary information owned by and related to Bank and Holding Company.
 For purposes of this Agreement, “Confidential Information” means any
proprietary information of or related to Bank and Holding Company, including but
not limited to: (i) operations manuals and guidelines, marketing manuals and
plans, and business strategies, techniques and methodologies; (ii) financial
information, including information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, sales
reports  and business plans; (iii) any and all active prospective mergers or
acquisitions of Bank or Holding Company, and all financial data, pricing terms,
information memoranda and due diligence reports relating thereto; (iv) all
internal memoranda and other office records, including electronic and data
processing files and records; and (v) any other information constituting a trade
secret under governing trade secrets law.

5.2

Exceptions.  Notwithstanding the foregoing, Confidential Information does not
include any of the foregoing that is of general public knowledge or is received
in good faith from a third party having the right to disclose it, who, to the
best of Employee’s knowledge, did not obtain such information from Bank or
Holding Company and who imposes no obligation of secrecy on Employee with
respect to such information.

5.3

Non-Disclosure of Confidential Information.  Employee shall not at any time
willfully use, disclose or divulge any such Confidential Information to any
person, firm or corporation, except: (i) in connection with the discharge of his
duties hereunder; (ii) with the prior written consent of Bank or Holding
Company, which consent may be withheld in Bank’s or Holding Company’s sole
discretion; or (iii) to the extent necessary to comply with law or the valid
order of a court of competent jurisdiction, in which event Employee shall notify
Bank or Holding Company as promptly as practicable and, if possible, prior to
making such disclosure.  Employee shall use his best efforts to prevent any such
disclosure by others.

6.

Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement, including but not limited to any dispute or controversy arising
under this Agreement, shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators, in Toledo, Ohio, in accordance with the
rules of the American Arbitration Association then in effect.  The panel of
arbitrators shall be determined as follows:  Bank will choose one arbitrator,
Employee will choose one arbitrator, and the third person will be chosen by the
two arbitrators chosen by Employee and Bank.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Bank shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any violation of provisions contained herein,
and Employee hereby consents that such restraining order or injunction may be
granted without the necessity of Bank posting any bond.  The expense of such
arbitration shall be borne by the party who was found to be in breach of the
Agreement.  Parties shall bear their own legal fees and personal costs of such
arbitration.  If the party who initiated arbitration is found by the arbitration
panel to have brought the action in bad faith, then such party shall be
responsible for the other party’s legal fees and other costs incurred as a
result of the arbitration.

7.

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior agreements, arrangements and understandings of
the parties with respect to the subject matter hereof.  No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and signed by the parties hereto.

8.

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given on the date of service if
served personally on the party (including without limitation service by
overnight courier service) to whom notice is to be given, or on the third day
after mailing if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid, at the address set forth
below, or on the date of  service if delivered by facsimile to the facsimile
number then utilized by the party receiving the facsimile.  All notices shall be
addressed to the parties to be served as follows:




(a) If to Bank:




Exchange Bancshares, Inc.

237 Main Street

Box 177

Luckey, Ohio 43443

Attn: Chairman

Copy to:




Dinsmore & Shohl LLP

1900 Chemed Center

255 East Fifth Street

Cincinnati, Ohio  45202

Attention: Susan B. Zaunbrecher, Esq.

(b) If to Employee:




Thomas J. Elder

______________________________

______________________________

 




9.

Severability.  If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, and this Agreement shall be construed and enforced
to the maximum extent permitted by law.

10.

Waiver.  No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

11.

Governing Law.  This agreement shall be governed by and construed in accordance
with the laws of the State of Ohio without regard to principles of conflict of
law.

12.

Assignment.  Employee may not assign any rights under this Agreement without the
prior written consent of Bank and Holding Company. If Bank or Holding Company,
or any entity resulting from any stock purchase, merger or consolidation with or
into Bank or Holding Company, is merged with or consolidated into or with any
other entity or entities, or if substantially all of the stock or operating
assets of any of the aforementioned entities is sold or otherwise transferred to
another entity, the provisions of this Agreement shall be binding upon and shall
inure to the benefit of the continuing entity in, or the entity resulting from,
such asset purchase, merger or consolidation, or the entity to which such assets
are sold or transferred.

13.

Headings.  The headings contained in this Agreement are for reference purposes
only and should not affect in any way the meaning or interpretation of this
Agreement.







[Remainder of this Page Left Intentionally Blank]




714831_5.DOC









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.




 

THE EXCHANGE BANK

     

By:

/s/Marion Layman

Its:

Chairman







Employee







 

/s/Thomas J. Elder

 

Thomas J. Elder







714831_5.DOC









EXHIBIT 1.2

JOB DESCRIPTION

RESPONSIBILITIES

The President and CEO of Bank, who is also a Director on both Boards of
Directors of Bank and Holding Company, is elected by the Directors to such
positions.  As such, he is held responsible by the directorate for overseeing
Bank management; comprehensive strategic planning; and execution of all Board
policies and directives.

DUTIES

The principal duties of the President of Bank and CEO of Bank:

1.

Supervise the business and financial affairs of the Bank and delegate to the
officers, duties and responsibilities not specifically assigned to them by the
Articles of Incorporation, Regulations or Board of Directors.

2.

Preside at all meetings of the shareholders, Board of Directors and Executive
Committee of the Bank in the absence of the Chairman and the Vice Chairman.

3.

Serve on all committees either as a member or ex-officio member.

4.

Direct the bankwide strategic planning process.  Ensures that short-term and
long-term plans are written, communicated, reviewed, and evaluated on a
quarterly basis.

5.

Work in concert with the Internal Auditor; identifies and recommends changes and
new procedures to eliminate weaknesses in practices and procedures for the
purpose of control and prevention.

6.

Keep abreast of current trends in banking by regularly reading appropriate
materials and attending seminars and conventions.

7.

Work in concert with the management team, prepare and monitor the yearly budget
for use in strategic long-term and short-term planning.

8.

Coordinate the gap and spread positions in the asset/liability management
policies for the bank, working with the chief financial officer.

9.

Direct the marketing and advertising of Bank products and services.

10.

Direct all lending functions.

11.

Be involved with various professional associations and civic activities to
enhance the Bank’s visibility as well as increase personal development.

12.

Develop new business by contacting prospective customers and promoting other
Bank products and services.




13.

To perform any and all duties required or requested by the Board of Directors.


